Filed 3/1/21 In re J.A. CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re J.A. et al., a Person Coming Under
 the Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                           E075873

          Plaintiff and Respondent,                                      (Super. Ct. Nos. J276757, J276758,
                                                                          J276759 & J281748)
 v.
                                                                         OPINION
 J.M.,

          Defendant and Appellant.


         APPEAL from the Superior Court of San Bernardino County. Erin K. Alexander,

Judge. Affirmed.

         William D. Caldwell, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Michelle D. Blakemore, County Counsel, and David Guardado, Deputy

County Counsel, for Plaintiff and Respondent.




                                                             1
                                             I.

                                    INTRODUCTION

       J. M. (Mother) appeals from the juvenile court’s orders terminating her parental

rights to her four minor children, J.A., Ju.A., A.M., and A.A., and freeing them for

adoption. Their fathers are not parties to this appeal. We find no error and affirm.

                                             II.

                   FACTUAL AND PROCEDURAL BACKGROUND

       In June 2018, the San Bernardino County Department of Children and Family

Services (the Department) received a referral alleging that Mother and Ad.A. (Father) had

engaged in domestic violence. Father had been arrested several times for domestic

violence, and he and Mother were trying to hide J.A. and A.A. from the Department.

       A social worker spoke to Mother at the hospital. J.A., a newborn, and A.A., an

infant, were with Mother. Mother denied that she and Father had engaged in domestic

violence and denied being in a relationship with him even though they lived together.

The social worker spoke with hospital staff, who stated that Mother did not obtain

prenatal care for J.A. and that she needed Father’s permission to stay at the hospital after

J.A.’s birth.

       When the social worker returned to Mother’s hospital room, J.A. and A.A. were

not there. Mother told the social worker, “He left with the kids.” Hospital security

stopped Father from leaving the hospital with the children.




                                              2
          Father told the social worker that he was aware that Los Angeles County social

services were trying to locate him regarding an investigation into him, Mother, and the

children. Father acknowledged he had been arrested for domestic violence in October

2017, but claimed that he had “dropped a computer” and that Mother tried to pepper

spray him. Father reported that the children were present during the altercation. The

police report of the incident, however, stated that Father threw Mother’s laptop on the

ground, then grabbed her by the hair and hit her head with a car door. Mother tried to

pepper spray Father, but he took the pepper spray away from her and hit her in the head.

          The Department filed petitions under Welfare and Institutions Code section 300,
                    1
subdivision (b) on behalf of J.A. and A.A., alleging that Mother and Father had an

unstable and unsafe lifestyle and had engaged in domestic violence in the children’s

presence, and that Father had a substance abuse issue that Mother did not protect the

children from. The Department also filed a section 300, subdivision (b) petition on
                                         2
A.M.’s behalf, alleging that Mother had an unstable lifestyle, engaged in domestic

violence with Father, and failed to protect A.A. from Father’s substance abuse.

          The juvenile court held a detention hearing in July 2018. The court ordered J.A.,

A.A., and A.M. detained from parental custody and ordered weekly two-hour supervised

visits.




          1
              All further statutory references are to the Welfare and Institutions Code.
          2
              A.M.’s father’s whereabouts are unknown.

                                                  3
       A few weeks later, the juvenile court held a combined jurisdiction and disposition

hearing. The Department recommended offering reunification services for Mother while

bypassing reunification services for Father. At Father’s request, the juvenile court set a

contested disposition hearing for September 2018. Before the hearing, the Department

changed its recommendation, and recommended that Mother and Father receive

reunification services. The juvenile court followed the recommendation, found the

petitions’ allegations true, and removed J.A., A.A., and A.M. from parental custody. The

court also ordered weekly, two-hour supervised visits for Mother and Father.

       In March 2019, the juvenile court held a six-month status review hearing. The

Department recommended that Mother and Father continue to receive reunification

services. The Department reported that Mother and Father had consistently visited the

children, their visits were appropriate, and they took direction on how to improve their

parenting skills and their family relationships. The juvenile court ordered that Mother’s

visits be unsupervised, continued reunification services, and set a 12-month status review

hearing for August 2019.

       In July 2019, however, the Department received a referral stating that Mother gave

birth to Ju.A. Mother and Father did not tell the Department that they were expecting.

They claimed they did not do so because they feared further involvement with the

Department. The Department filed a section 300, subdivision (b) petition on Ju.A.’s

behalf, again alleging Mother and Father’s domestic violence and Father’s substance

abuse issues put Ju.A. at risk. The juvenile court ordered Ju.A. detained and set a



                                             4
combined jurisdiction and disposition hearing for the same day as the 12-month status

review for the other children in August 2019.

         At the August 2019 hearing, the juvenile court found the allegations concerning

Ju.A. true, ordered Ju.A. removed from parental custody, and ordered reunification

services for Mother and Father. The court also ordered that reunification services

continue for the other children and ordered unsupervised visitations for two weekends per

month. The court set an 18-month status review hearing for J.A., A.A., and A.M. for

December 2019 and a six-month status review hearing for Ju.A. in February 2020, with a

special hearing for Ju.A. to coincide with the other children’s December 2019 hearing.

         In November 2019, the Department reported that Mother had been arrested

because of a domestic violence incident between her and Father. The Department

therefore requested that the parents’ visits be supervised and once per week for two

hours.

         At the 18-month status review hearing for J.A., A.A., and A.M. in December

2019, the Department recommended terminating reunification services and setting a

section 366.26 hearing to establish a permanent plan of adoption because of the

November 2019 domestic violence incident. The Department noted that the parents

provided differing stories as to who the aggressor was. Mother and Father requested a

contested hearing as to the termination of reunification services. The juvenile court set

the matter for February 2020, the same date as Ju.A.’s six-month review hearing. Before




                                              5
the hearing, the Department requested the court also terminate reunification services as to

Ju.A.

        At the hearing, the juvenile court found that parental custody was detrimental to

the children and ordered reunification services be terminated for Mother and Father. The

court also ordered that the parents’ visits continue to be supervised for two hours once

per week, with the parents visiting separately. The court then set the matter for a section

366.26 hearing in June 2020.

        At the Department’s request, the hearing was continued to October 2020, so that

the Department could complete an adoption assessment for the children. The Department

reported that the children had been placed in adoptive homes with relatives. A.M. had

been placed with her aunt since April 2019. J.A. and A.A. had been placed with their

grandmother since April 2019, and Ju.A. had been placed in the same home with his

siblings since February 2020.

        The Department also reported that Mother’s visits had become inconsistent, she

had failed to visit any of the children for six weeks, and her ability to engage with them

was “weak.”

        Before the October 2020 section 366.26 hearing, the Department submitted a

report recommending that the court terminate parental rights and order adoption as the

permanent plan. The Department reported that the children were happy in their

respective adoptive homes and were bonded with their caretakers, who wanted to adopt

the children. The Department also reported that Mother had failed to visit J.A., A.A., and



                                             6
Ju.A. since June 2020, and their caretaker thought that contact with Mother negatively

impacted the children’s behavior.

       At the section 366.26 hearing, Mother and Father requested that their parental

rights not to be terminated and that the court apply the beneficial parental relationship

exception. The juvenile court declined to do so. The court found that the children were

adoptable and, although Mother and Father visited them consistently, Mother and Father

did not occupy a parental role in their lives. The court further found that, even if

terminating parental rights was detrimental to the children, the benefits of adoption “far

outweighs” the detriment. The juvenile court therefore terminated Mother and Father’s

parental rights to their respective children and freed them for adoption. Mother timely

appealed.

                                             III.

                                       DISCUSSION

       Mother argues the juvenile court erroneously found that the beneficial parental

relationship exception did not apply. We disagree.

       The Legislature prefers adoption where possible. (In re L. Y. L. (2002) 101

Cal.App.4th 942, 947.) Once the juvenile court finds a child is adoptable, the parent

bears the burden of proving one of the exceptions to terminating parental rights exists.

(In re Lorenzo C. (1997) 54 Cal.App.4th 1330, 1343.) “[I]t is only in an extraordinary

case that preservation of the parent’s rights will prevail over the Legislature’s preference

for adoptive placement.” (In re Jasmine D. (2000) 78 Cal.App.4th 1339, 1350.)



                                              7
       The parental benefit or beneficial relationship exception applies where “‘[t]he

parents . . . have maintained regular visitation and contact with the minor and the minor

would benefit from continuing the relationship.’” (In re Derek W. (1999) 73 Cal.App.4th

823, 826.) The parent has the burden of proving that the exception applies. (Ibid.)

“When applying the beneficial parent-child relationship exception, the court balances the

strength and quality of the parent-child relationship in a tenuous placement against the

security and sense of belonging that a stable family would confer on the child. If

severing the existing parental relationship would deprive the child of ‘a substantial,

positive emotional attachment such that the child would be greatly harmed, the

preference for adoption is overcome and the natural parent’s rights are not terminated.”

(In re B.D. (2008) 159 Cal.App.4th 1218, 1234-1235.)

       The beneficial parental relationship exception rarely applies. (In re E.T. (2018) 31

Cal.App.5th 68, 70.) For the exception to apply, ‘“the emotional attachment between the

child and parent must be that of parent and child rather than one of being a friendly

visitor or friendly nonparent relative, such as an aunt.’” (In re Jason J. (2009) 175

Cal.App.4th 922, 938.) The parent must show more than frequent and loving contact or

pleasant visits. (In re Dakota H. (2005) 132 Cal.App.4th 212, 229.) “‘A biological

parent who has failed to reunify with an adoptable child may not derail adoption merely

by showing the child would derive some benefit from continuing a relationship

maintained during periods of visitation with the parent. [Citation.] A child who has been

adjudged a dependent of the juvenile court should not be deprived of an adoptive parent



                                             8
when the natural parent has maintained a relationship that may be beneficial to some

degree, but that does not meet the child’s need for a parent.’” (In re Jason J., supra, at p.

937.)

        In deciding whether the parental benefit exception applies, “‘the court balances the

strength and quality of the natural parent/child relationship in a tenuous placement

against the security and the sense of belonging a new family would confer. If severing

the natural parent/child relationship would deprive the child of a substantial, positive

emotional attachment such that the child would be greatly harmed, the preference for

adoption is overcome and the natural parent’s rights are not terminated.’” (In re J.C.

(2014) 226 Cal.App.4th 503, 528-529.) To make this assessment, we consider “many

variables,” including “[t]he age of the child, the portion of the child’s life spent in the

parent’s custody, the ‘positive’ or ‘negative’ effect of interaction between parent and

child, and the child’s particular needs are some of the variables which logically affect a

parent/child bond.” (In re Autumn H. (1994) 27 Cal.App.4th 567, 575-576.)

        “We apply the substantial evidence standard of review to the factual issue of the

existence of a beneficial parental relationship, and the abuse of discretion standard to the

determination of whether there is a compelling reason for finding that termination [of

parental rights] would be detrimental to the child. [Citations.]” (In re Anthony B. (2015)

239 Cal.App.4th 389, 395; In re Noah G. (2016) 247 Cal.App.4th 1292, 1300-1301.)

        Whether there is a beneficial parent-child relationship is a factual issue. Thus, the

substantial evidence standard applies to this component of the court’s decision. (In re



                                               9
Bailey J. (2010) 189 Cal.App.4th 1308, 1314.) But whether there is a compelling reason

to determine the child would suffer detriment if parental rights are terminated is a

“‘quintessentially’ discretionary decision,” because it requires the court to “determine the

importance of the relationship in terms of the detrimental impact that its severance can be

expected to have on the child and to weigh that against the benefit to the child of

adoption.” (Id. at p. 1315.)

       Mother contends she had a parental relationship with her children. But even if she

did, Mother has failed to show that “terminating their familial relationship would cause

[the children] great harm.” (In re E.T., supra, 31 Cal.App.5th at p. 77.) There is no

evidence that Mother occupied a “meaningful and significant parental role.” (In re

Andrea R. (1999) 75 Cal.App.4th 1093, 1109.) The juvenile court thus did not abuse its

discretion in finding that the benefits of adoption outweighed the benefits of continuing

Mother’s relationship with the children.

       All four children were removed because of Mother’s domestic violence issues

with Father. Although Mother made progress and completed portions of her case plan,

which suggested that she had resolved the issues that led to the children’s removal, she

was arrested in November 2019 because of domestic violence with Father, suggesting she

had not resolved the issues that led to the children’s removal. In other words, Mother

continued the violent behavior that caused the children’s removal.

       By contrast, Mother’s children appeared to be safe and well cared for in their

prospective adoptive homes. Their prospective adoptive parents are committed to



                                             10
adopting them and providing them with a permanent, safe, and stable home. All four

children are bonded with their prospective adoptive parents. J.A., A.A., and Ju.A. live

together with their grandmother, who wants to adopt them. Even assuming the children

had “positive emotional attachments” with Mother, as she contends, the juvenile court

reasonably found that the benefit the children would derive from a parental relationship

with Mother does not “outweigh the well-being [they] would gain in a permanent home

with new, adoptive parents.” (In re Autumn H., supra, 27 Cal.App.4th at p. 575.) Mother

failed to show anything more than that she and the children had frequent contact that

raised no concerns. But a loving and friendly relationship is “‘not enough to outweigh

the sense of security and belonging an adoptive home would provide.’” (In re Jason J.,

supra, 175 Cal.App.4th at p. 938.)

       Moreover, “[t]he juvenile court may reject the parent’s claim simply by finding

that the relationship maintained during visitation does not benefit the child significantly

enough to outweigh the strong preference for adoption.” (In re Jasmine D., supra, at p.

1350.) The juvenile court properly did so here. Nothing in the record suggests that the

children would suffer “great harm” if their relationship with Mother is severed. (In re

E.T., supra, 31 Cal.App.5th at p. 77.) Mother failed to present any evidence that her

relationship with her children was so beneficial that it was an abuse of discretion for the

trial court to determine that the detriment to the children of terminating that relationship

did not outweigh the benefit to them of permanency through adoption. The juvenile court

therefore did not abuse its discretion by terminating Mother’s parental rights to the



                                             11
children and freeing them for adoption. (See In re Jasmine D., supra, at pp. 1351-1352

[beneficial parent exception did not apply despite mother’s “successful visitation record”

because mother “made no steps toward overcoming the problems leading to [her child’s]

dependency”].)

                                            IV.

                                      DISPOSITION

       The juvenile court’s orders terminating parental rights and freeing the children for

adoption are affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                               CODRINGTON
                                                                                          J.

We concur:


RAMIREZ
                         P. J.


SLOUGH
                            J.




                                            12